DETAILED ACTION
Applicants’ filing of March 15, 2022, in response to the action mailed December 16, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 1 has been amended, and no claims have been added.  Claims 1-6 and 13-25 are pending.  The elected invention is directed to the protease variant of SEQ ID NO: 2 consisting of the substitution P86A.  Claims 4 – 6, 13 – 18, and 20 – 23 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1 – 3, 19, and 24-25, as encompassing the elected invention, are hereby considered.   
Effective Filing Date
Assuming that the instant application is identical to PCT/EP 2017/055276, the effective filing date granted for the instant claims is March 7, 2017. It is acknowledged that applicants claim the benefit of the foreign application Germany 10 2016 204 814.7, filed March 23, 2016.
AIA -First Inventor to File Status
Based on the effective filing date of March 7, 2017, the present application is being examined under the AIA , first to file provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

MPEP 803 (III)(A) STATES:
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, below, for additional guidance.

In the instant case, applicants have elected a substitution at position P86 in SEQ ID NO:  2.  Said position is free of the art.  In addition, amendment of claim 1 herein overcomes the prior rejection of claim 1 as anticipated by Benkiar et al, 2013.  Therefore, examination is herein extended.  
Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Jaouadi et al, 2015.  Jaouadi teaches a protein comprising a sequence having 93.3% identity with SEQ ID NO:  2 and a P9E substitution.  Therefore, claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Jaouadi et al, 2015.
Claims 1 and 24-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Danisco, Inc 2016 (EFD 2014-12-12).  Danisco teaches a protein (SEQ ID NO:  70 therein) having 98.1% identity with SEQ ID NO:  2 and an N130S substitution.  Therefore, claims 1 and 24-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Danisco, Inc 2016 (EFD 2014-12-12).    
Claims 1 and 24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bessler et al, 2009.  Bessler teaches a protein comprising a sequence having 96.7% identity with SEQ ID NO:  2 and a T141S substitution.  Therefore, claims 1 and 24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bessler et al, 2009.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1 – 3 and 24-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patent 10,767,142.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 10,767,142 are both directed to protease variants of SEQ ID NO:  2 (SEQ ID NO:  2 therein) consisting of a P9H, Q62E, or N130D substitution (claim 2 therein) or the combination of Q62E and N130D (claim 3 therein). The claims differ in that claims of 10,767,142 and claims herein each recite additional, non-overlapping variants.  The portion of the specification in 10,767,142 that supports the recited variants includes embodiments that would anticipate claims herein, e.g., protease variants of SEQ ID NO:  2 (SEQ ID NO:  2 therein) consisting of a P9H, Q62E, or N130D substitution or the combination of Q62E and N130D.  Claims herein cannot be considered patentably distinct over claims of 10,767,142 when there are specifically recited embodiments (protease variants of SEQ ID NO:  2 consisting of a P9H, Q62E, or N130D substitution or the combination of Q62E and N130D) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of 10,767,142 when there are specifically disclosed embodiments in 10,767,142 that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the variants of claims of 10,767,142 by selecting a specifically disclosed embodiment that supports those claims, i.e., protease variants of SEQ ID NO:  2 consisting of a P9H, Q62E, or N130D substitution or the combination of Q62E and N130D, as disclosed in 10,767,142.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims and specification of the other patent.  
Claims 1 – 2 and 24-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patent 11,124,742 and claims 1-6, 8-9, 14, 17-20, 23, and 25 of US 16/644,191 (allowed in the office action of March 16, 2022).   Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of the other patent and allowed application are both directed to the variant of SEQ ID NO:  2 herein (SEQ ID NO:  2 therein) consisting of the N130D substitution.  The claims differ in that claims of the other patent and allowed application and claims herein each recite additional, non-overlapping variants.  The portion of the specification in the patent and allowed application that supports the recited variant includes embodiments that would anticipate claims herein, e.g., the variant of SEQ ID NO:  2 consisting of the N130D substitution, which is a variant specifically recited in claims of the patent and allowed application.  Claims herein cannot be considered patentably distinct over claims of the patent and allowed application when there are specifically recited embodiments (the variant of SEQ ID NO:  2 consisting of the N130D substitution) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of the patent and allowed application when there are specifically disclosed embodiments in the patent and allowed application that supports claims of the patent and allowed application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify variants of the claims of the patent and allowed application by selecting a specifically disclosed embodiment that supports those claims, i.e., the variant of SEQ ID NO:  2 consisting of the N130D substitution, as disclosed in the patent and allowed application.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within the claims of the other patent and application.  For 16,664,191, this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Allowable Subject Matter
No claims are allowable.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652